Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 24, 2021

                                     No. 04-21-00161-CV

                              IN THE INTEREST OF J.G.I.G.,
                                        Appellant

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01378
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on April 26, 2021. Thus, the 180-day
deadline in which this court must dispose of this appeal is October 23, 2021.

        On May 11, 2021, court reporter Elva G. Chapa filed a notification of late record. The
reporter’s record was originally due on May 6, 2021. On May 11, 2021, this court granted Ms.
Chapa’s request for fifteen additional days to file the reporter’s record. On May 21, 2021, Ms.
Chapa timely requested four additional days to file the reporter’s record. The request is
GRANTED. Ms. Chapa is ORDERED to file the reporter’s record with this court no later than
May 25, 2021. Given the time constraints governing the disposition of this appeal, no
further requests for extensions of time will be granted.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2021.

                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court